DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Claims 1 and 9 have been amended
Claims 1, 6-9, 14 and 15 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiesman (US 2015/0368006) in view of Tashiro (JP 2004/0191587).

1, 8: Wiesman discloses a soft top insert, comprising:
a spout 130 comprising:
a lower end;
a top portion; and
a middle portion,
wherein at least the middle portion is composed of a first material having a first durometer to prevent the spout from being torn from the bite of a child user; and
a base 140 comprising an upper end, a lower base end, a ventilation shaft 142 on the
upper end, wherein the upper end of the base is a separate structure than and is attached to the lower end of the spout, wherein its point of attachment forms a circular channel [0041].

Wiesman fails to disclose a specific material used for the spout and base. Tashiro teaches wherein at least the middle portion is composed of a first material having a first durometer to prevent the spout from being torn from the bite of a child user; and

a second section having a second durometer less than the first durometer of the first section
([0024-0026]). It would have been obvious to one having ordinary skill in the
art at the time of the effective filing date of the invention to modify Wiesman to include the multi-material of Tashiro to maintain the integrity of the spout after multiple uses as well as
preventing choking of the user.

6: Wiesman-Tashiro teaches the soft top insert of claim 1, wherein the spout is comprised substantially of the first material which has a higher durometer than the second material, which comprises all of the base (Tashiro; [0024-0026]).

7: Wiesman-Tashiro teaches the soft top insert of claim 1, wherein the spout includes the first material on an upper end, which is away from the lower end that is attached to the upper end of the base; the spout upper end comprised of the first material, and the spout lower end and the base comprised of the second material (Tashiro; [0025-0026]).

Allowable Subject Matter
Claims 9, 14 and 15 are allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735  

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735